DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 7/23/2021 has been entered.  Claims 24-35 and 37-38 remain pending in the present application.  ‘
Claim Objections
Claim 29 is objected to because of the following informalities:  the limitation “and” in Line 11 should be deleted since no limitations currently follow the term.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 38 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Scoy US 6609684 (hereinafter Van Scoy).
Re. Cl. 38, Van Scoy discloses: A method of making a cable tray assembly (Fig. 3), comprising: providing a bottom (110, Fig. 1) and two upright sides of a first cable tray (112 and 114, Fig. 1), wherein a first end extends as a continuation of the bottom and the upright sides (see Fig. 1), wherein a second end extends as a continuation of the bottom and the upright sides (see Fig. 1), and wherein a width of the cable tray is equal to a width of the second end over the entire length, except at the first end where the first end width of the cable tray is less than the width of the second end (see Fig. 1, width of tray is equal to width of end with 134 on it over the length except at the end with 130 where the width is less); providing just one barb (130, 132 Fig. 1) along each of the upright sides of the first end (see Fig. 1); and providing just one barb opening along each of the upright sides at the second end (see 134 and 136 Fig. 1).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Trayco BE 1020759 (hereinafter Trayco) in view of Kirac WO 2013/015755 (hereinafter Kirac).
Re. Cl. 24, Trayco discloses: An assembly (1, Fig. 5a) comprising two or more cable trays (10a and 10b Fig. 5a), each cable tray comprising: a bottom (11, Fig. 1) and two upright sides (12 Fig. 1); and a first end extending as a continuation of the bottom and the two upright sides (see left end with reduced dimensions, Fig. 1) and a second end extending as a continuation of the bottom and the two upright sides (see right end, Fig. 1), wherein a width of each cable tray equals a width of the second end over an entire length thereof, except at the first end where the cable tray is less wide (see Fig. 1, due to the reduced dimension portion of the first end, the width is less than the rest of the tray); wherein each upright side of the first end comprises only one barb and each upright side of the second end comprises only one barb opening, or wherein each upright side of the first end comprises two barbs and each upright side of the second end comprises two barb openings (see 16s and 17s, Fig. 1); wherein the barbs and barb openings are positioned above one another (see Fig. 3, shown as mating together); and wherein each first end and each second end are configured to (see Fig. 5b-c, the tray slide relative to one another so that 16s click within 17s).
Re. Cl. 25, Trayco discloses: the first end of a first cable tray of said two or more cable trays is configured to overlap with the second end of a second cable tray of said two or more cable trays (see Fig. 3 and 5b-c); wherein each second end of the first cable tray is configured to slidably receive the first end of the second cable tray;  3Atty. Docket No. 1532.AV0001 wherein each barb is configured to be clicked into a barb opening of the second cable tray; and wherein each barb opening is designed to slidably receive a barb of the first cable tray (see Fig. 3 and 5a-c).
Re. Cl. 26, Trayco discloses: each of the upright sides comprises an inwardly folded upper longitudinal edge (see 13, Fig. 1), and wherein the inwardly folded upper longitudinal edge of the second end is provided to slidably receive the inwardly folded upper longitudinal edge of the first end of the second cable tray (see Fig. 3 and 5b-c).
Re. Cl. 27, Trayco discloses: a cover (40, Fig. 6) configured to be clicked on at least one of said two or more cable trays (see Fig. 7a-b), and wherein the cover comprises one or several releasable clickable connections (see Fig. 6-7b; the ends of the cover 40 clip over edges 13 and therefore are clickable releasable connections).
Re. Cl. 28, Trayco discloses: the first end of a first cable tray of said two or more cable trays and the second end of a second cable tray of said two or more cable trays are slid over one another and wherein the barbs of the first cable tray are clicked into the barb openings of the second cable tray (see Fig. 3 and 5a-c).
(Fig. 5a-c) which includes multiple cable trays (see Fig. 5a-c).  Re. Cl. 24, Kirac discloses the bottom of the cable tray at the first end comprises a folding flap (17, Fig. 1), wherein the folding flap of a first cable tray of said two or more cable trays is operable to overlap the second end of a second cable tray of said two or more cable trays (see Fig. 5-6, overlap and fits into 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Trayco device to include the folding flap and opening configuration of Kirac since Kirac states that such a modification obtains a tight fitting between the cable trays (Page 10, Lines 2-5).
Claims 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Trayco in view of Birath EP 2518845 (hereinafter Birath).
Re. Cl. 29, Trayco discloses: A cable tray (Fig. 1) comprising: a bottom (11, Fig. 1) and two upright sides (12s, Fig. 1); and a first end (see left end of 10, Fig. 1) extending as a continuation of the bottom and the upright sides (see Fig. 1) and a second end (see right end of 10, Fig. 1) extending as a continuation of the bottom and the upright sides (see Fig. 1), wherein a width of the cable tray is equal to a width of the second end over the entire length, except at the first end where the first end width of the cable tray is less than the width of the second end (see Fig. 2, due to the reduced dimensions of the first end so that it fits within a second end of a second try as shown in Fig. 3 and 5ac, the width is less than the second end)4Atty. Docket No. 1532.AV0001.
Re. Cl. 30, Trayco discloses: a height of the first end is smaller than a height of the second end (see Fig. 1, a height of the first end reduces compared to the second end to be received within the second end of another cable tray shown in Fig. 3 and 5a-c).
Re. Cl. 31, Trayco discloses: a height of each cable tray is equal to a height of the second end over an entire length of the cable tray, except at the first end (see Fig. 1, a vertical height dimension is diminished at the first end so that it fits within a second end of another cable tray seen in Fig. 3 and 5a-c).
Re. Cl. 32, Trayco discloses: each of the upright sides comprises an inwardly folded upper longitudinal edge (see 13, Fig. 1); and/or wherein a portion of the side of the second end comprises an inwardly folded upper longitudinal edge (see 13, Fig. 1); wherein the inwardly folded upper longitudinal edge is open towards an underside (see Fig. 1-2 and 5a open towards the bottom 11); and wherein the inwardly folded upper longitudinal edge of the first end is smaller than the inwardly folded upper longitudinal edge of the second end (see Fig. 1, due to the reduced dimensions of the first end the upper longitudinal flange would be smaller than at a second end).
Re. Cl. 33, Trayco discloses: the bottom and the two upright sides are made as a single piece (see Fig. 1).
Re. Cls. 29 and 34, Trayco does not disclose each upright side of the first end comprises exactly one barb, and each upright side of the second end comprises exactly one barb opening (Cl. 29) or the barb comprises a lip and/or wherein the bar comprises (Fig. 4) that connects a first cable tray (300 and 100, Fig. 4) to a second cable tray (200, Fig. 4); wherein upright sides (100, Fig. 2) of the cable tray at one end includes exactly one barb (see 106 that secures into an opening 204 in 200) and the other end of the cable tray includes exactly one barb opening (see 204, Fig. 4, opening 204 which would receive 106 on another 100). Re. Cl. 34, Birath discloses the barb comprises a lip (see end of 106, Fig. 1b) and/or wherein the bar comprises an outer side, an inner side and an end, and the inner side of the barb projects from the barb opening (see Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Trayco device to only have one barb and compatible barb opening as disclosed by Birath since Birath states that such a modification provides a strong coupling without any fastening means like bolts and nuts (Paragraph 0065, Lines 9-13).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Trayco in view of Birath as applied to claims 29-34 above, and further in view of Kirac.
Re. Cl. 35, the combination of Trayco in view of Birath does not disclose the bottom of the cable tray comprises a pre-cut folding flap, wherein the folding flap is operable to overlap a second end of an adjacent cable tray;.  Kirac discloses a cable tray assembly (Fig. 5a-c) which includes multiple cable trays (see Fig. 5a-c).  Re. Cl. 35, Kirac discloses the bottom of the cable tray at the first end comprises a folding flap (17, Fig. 1), wherein the folding flap of a first cable tray of said two or more cable trays (see Fig. 5-6, overlap and fits into 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Trayco device to include the folding flap and opening configuration of Kirac since Kirac states that such a modification obtains a tight fitting between the cable trays (Page 10, Lines 2-5).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Van Scoy in view of Elioart US 4246737 (hereinafter Elioart).
Re. Cl. 37, Van Scoy does not disclose forming the first end is performed using a flying die.  Elioart discloses a method of forming a metal structural member (Fig. 1), where a reduced thickness portion is formed using a flying die (see Fig. 1, 24 formed by 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the device out of metal and the reduced thickness portion of Van Scoy using the flying die as disclosed by Elioart since Elioart states that such a modification is a known manner of forming a performing a metal-working operation that enables the step to be repeated (Col. 2, Liens 49-58).  Such a modification would enable the manufacturer to manufacture multiple devices or mass produce the cable trays.
Response to Arguments
Applicant’s arguments with respect to claim(s) 24-35 and 37-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Martin US 3363050, DuBois US 3042351, Bunston US 3022972 and Romano US 2015/0322987 disclose known cable tray arrangements which are secured together in an end to end relationship and are particularly pertinent to Applicant’s invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632